       Case 1:20-cv-03890-LTS-SDA Document 53 Filed 03/19/21 Page 1 of 12




                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK




Write the full name of each plaintiff.                                _____CV_______________
                                                                     (Include case number if one has been
                                                                     assigned)

                           -against-
                                                                           COMPLAINT
                                                                         Do you want a jury trial?
                                                                             ☐ Yes
                                                                             ✔        ☐ No




Write the full name of each defendant. If you need more
space, please write “see attached” in the space above and
attach an additional sheet of paper with the full list of
names. The names listed above must be identical to those
contained in Section II.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 1/9/17
       Case 1:20-cv-03890-LTS-SDA Document 53 Filed 03/19/21 Page 2 of 12




I.    BASIS FOR JURISDICTION
Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. § 1332,
a case in which a citizen of one State sues a citizen of another State or nation, and the amount
in controversy is more than $75,000, is a diversity case. In a diversity case, no defendant may
be a citizen of the same State as any plaintiff.
What is the basis for federal-court jurisdiction in your case?

     ☐
     ✔ Federal Question

     ☐ Diversity of Citizenship

A. If you checked Federal Question

Which of your federal constitutional or federal statutory rights have been violated?




 B. If you checked Diversity of Citizenship

      1. Citizenship of the parties

 Of what State is each party a citizen?

 The plaintiff ,                                                      , is a citizen of the State of
                   (Plaintiff’s name)



 (State in which the person resides and intends to remain.)

 or, if not lawfully admitted for permanent residence in the United States, a citizen or
 subject of the foreign state of

                                                                  .
 If more than one plaintiff is named in the complaint, attach additional pages providing
 information for each additional plaintiff.



                                                                                                  Page 2
      Case 1:20-cv-03890-LTS-SDA Document 53 Filed 03/19/21 Page 3 of 12




 If the defendant is an individual:

 The defendant,                                                        , is a citizen of the State of
                    (Defendant’s name)



 or, if not lawfully admitted for permanent residence in the United States, a citizen or
 subject of the foreign state of

                                                                   .
 If the defendant is a corporation:

 The defendant,                                              , is incorporated under the laws of

 the State of

 and has its principal place of business in the State of

 or is incorporated under the laws of (foreign state)

 and has its principal place of business in                                                             .

 If more than one defendant is named in the complaint, attach additional pages providing
 information for each additional defendant.

II. PARTIES

A. Plaintiff Information
Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.


First Name                      Middle Initial           Last Name



Street Address


County, City                                     State                          Zip Code


Telephone Number                                 Email Address (if available)



                                                                                                   Page 3
      Case 1:20-cv-03890-LTS-SDA Document 53 Filed 03/19/21 Page 4 of 12




B. Defendant Information
To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. Attach additional pages if needed.

Defendant 1:
                  First Name                     Last Name

                  Current Job Title (or other identifying information)

                  Current Work Address (or other address where defendant may be served)

                  County, City                          State                Zip Code

Defendant 2:
                  First Name                     Last Name


                  Current Job Title (or other identifying information)

                  Current Work Address (or other address where defendant may be served)

                  County, City                          State                Zip Code

Defendant 3:
                  First Name                     Last Name


                  Current Job Title (or other identifying information)


                  Current Work Address (or other address where defendant may be served)


                  County, City                          State                Zip Code




                                                                                          Page 4
      Case 1:20-cv-03890-LTS-SDA Document 53 Filed 03/19/21 Page 5 of 12




Defendant 4:
                   First Name                     Last Name


                   Current Job Title (or other identifying information)


                   Current Work Address (or other address where defendant may be served)


                   County, City                          State             Zip Code

III. STATEMENT OF CLAIM
Place(s) of occurrence:


Date(s) of occurrence:

FACTS:
State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and what each defendant personally did or failed to do that harmed you. Attach
additional pages if needed.




                                                                                           Page 5
      Case 1:20-cv-03890-LTS-SDA Document 53 Filed 03/19/21 Page 6 of 12




INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical
treatment, if any, you required and received.




IV. RELIEF
State briefly what money damages or other relief you want the court to order.




                                                                                            Page 6
        Case 1:20-cv-03890-LTS-SDA Document 53 Filed 03/19/21 Page 7 of 12




V. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Federal Rule of Civil
Procedure 11.

I agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.

                                                           /s/ Donald Lord
Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Street Address


County, City                                    State                           Zip Code


Telephone Number                                        Email Address (if available)




I have read the Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
 ☐ Yes ✔ ☐ No

     If you do consent to receive documents electronically, submit the completed form with your
     complaint. If you do not consent, please do not attach the form.




                                                                                               Page 7
  Case 1:20-cv-03890-LTS-SDA Document 53 Filed 03/19/21 Page 8 of 12




                                Defendant Information

Defendant 1: Project Renewal
  200 Varick Street,
  New York, NY 10013

Defendant 2: CORE Services Group
  45 Main Street, Suite 711, Brooklyn, NY
  718-801-8051
  info@coresvcs.org

Defendant 3: Sera Security Services, LLC
  2804 3rd Ave., The Bronx, NY, 10455
  718-828-1600

Defendant 4: NYC Dept of Homeless Services

Defendant 5: The City of New York

Defendant 6: NYC Human Resources Administration

Defendant 7: Sabrina Soto
  Program Director of Core Services Group
  45 Main Street, Suite 711, Brooklyn, NY
  718-801-8051
  info@coresvcs.org

Defendant 8: Dianne Flourival
  Case Manager of Core Services Group
  45 Main Street, Suite 711, Brooklyn, NY
  718-801-8051
  info@coresvcs.org

Defendant 9: Ms. Destine
  Case Manager of Core Services Group
  45 Main Street, Suite 711, Brooklyn, NY
  718-801-8051
  info@coresvcs.org

Defendant 10: Ms. Jackson
  Case Manager of Core Services Group
  45 Main Street, Suite 711, Brooklyn, NY
  718-801-8051
  info@coresvcs.org
  Case 1:20-cv-03890-LTS-SDA Document 53 Filed 03/19/21 Page 9 of 12




Defendant 11: Ms. Fonier
  Case Manager of Core Services Group
  45 Main Street, Suite 711, Brooklyn, NY
  718-801-8051
  info@coresvcs.org

Defendant 11: Pedro Crespo
   Program Coordinator of City of NYC Human Resources Administration

Defendant 12: Jane Doe Police Officer # 1

Defendant 13: Jane Doe Police Officer # 2

Defendant 14: John Doe Security Guard # 1 at Project Renewal Fort Washington Men’s
Shelter

Defendant 15: Jane Doe Doctor #1 at Project Renewal Fort Washington Men’s Shelter

Defendant 16: Robert Tablizy
45 Main Street, Suite 711, Brooklyn, NY
718-801-8051
info@coresvcs.org
      Case 1:20-cv-03890-LTS-SDA Document 53 Filed 03/19/21 Page 10 of 12




                                                   Facts1

        1. Plaintiff Donald Lord (“Plaintiff”), proceeding pro se, filed claims against Defendants
           Project Renewal, CORE Services Group, Sera Security Services, NYC Dept of
           Homeless Services, NYC Human Resources Administration, and seven individual
           defendants as listed above.

                  Plaintiff’s Disability and Defendant’s Failure to Accommodate it

        2. Plaintiff has been living in shelters since March 2017 and the shelters he has lived in
           include, but not limited to, 30th street Men’s Shelter, Super Eight Shelter in Brooklyn,
           Holiday Inn Shelter Exterior St in Bronx, Project Renewal Fort Washington Men's
           Shelter, Bergen House Senior Transitional Residence in Brooklyn, Praxis Third Ave
           Shelter in Brooklyn, and Willow Shelter in Bronx.
        3. Plaintiff is disabled in that he has cardiomyopathy and atrial fibrillation. These
           conditions interfere with the daily life activities of, among others, walking and
           staying awake. He suffers from symptoms including, but not limited to, shortness of
           breath and fatigue.
        4. On or about March 7, 2017, Plaintiff lived in the 30th Street Men’s shelter. While he
           was living there, he slept in a room with no ventilation, which led to physical
           discomforts of Plaintiff due to his health conditions.
        5. On or about March 14, 2017, Plaintiff started living in the Super Eight shelter on 3rd
           ave, Brooklyn. There was no sufficient ventilation in his room and all windows were
           shut, which led to physical discomforts of Plaintiff due to his health conditions.
           Plaintiff filed for grievances but never received any replies to his request for
           accommodation.
        6. While living in Bergen House, Plaintiff requested accommodation to have bed rest
           after breakfast and lunch per his doctor's note on his heart conditions. Plaintiff was
           provided with the accommodation, which was the access to his room after breakfast
           and lunch, for a year after the request, but was later told by a staff member that
           according to a new rule of DHS, “he would no longer enjoy the bed rest after
           breakfast and lunch.” Plaintiff filed for grievances but never received any response to
           his request for accommodation.
        7. Because the shelter did not allow exceptions to the purported DHS policy to
           accommodate Plaintiff’s disability, its behavior violated disability discrimination
           laws.
        8. On information and belief, the policies enacted by the City, DHS and HRA
           preventing shelter residents from resting in the shelter after meals constitute disability
           discrimination because there was no process to allow Plaintiff to rest in the facility as
           reasonably required to accommodate his disability.
        9. Even before the change of rules, Plaintiff often felt his accommodation need for bed
           rest was disregarded. Once, a security guard at Bergen House noticed that he was in
           his room during the time when all residents were not allowed to stay in the rooms

1This document was prepared with help from the New York Legal Assistance Group’s Legal Clinic for Pro Se
Litigants in the Southern District of New York.
Case 1:20-cv-03890-LTS-SDA Document 53 Filed 03/19/21 Page 11 of 12




     based on the policy of the shelter and threatened to drag him out of the room. The
     security guard called a shelter staff member and said that he needed to cuff him in
     order to get him out of the room. The shelter staff member later came and explained
     to the security guard that Plaintiff was allowed to stay, and the security guard left
     eventually.
 10. In or around October 2019, Plaintiff lived in Willow Shelter in Bronx. During his
     time there, he said there was no ventilation in his room and the poor air condition
     made him feel hard to breath due to his health conditions. Plaintiff complained about
     the impact of poor ventilation on his physical health but never received any response
     to his request for accommodation.

                Other Failures to Accommodate Plaintiff’s Disability

 11. In or around December 2019, Plaintiff lived in Project Renewal Fort Washington
     Men’s Shelter. During his time in Fort Washington Men’s Shelter, Plaintiff felt he
     was harassed by a “blonde lady doctor” who told him that he could not store his
     supplements, which were used to treat his heart conditions, in his locker and “they
     can destroy the supplements”. Another doctor, Robert Tablizy, asked him to submit a
     description of the supplements for further review. Plaintiff told the doctors that his
     supplements were allowed to be stored in lockers without any problems in the shelters
     he previously resided in. Plaintiff filed grievances with Project Renewal for the
     failure to accommodate his medical needs, but didn’t receive any formal responses to
     his requests.


                     Harassment by Shelter Security Guards

 12. In or around December 2019, Plaintiff lived in Project Renewal Fort Washington
     Men’s Shelter. During his time in Fort Washington Men’s Shelter, Plaintiff felt he
     was harassed by a “blonde lady doctor” who told him that he could not store his
     supplements in his locker and “they can destroy the supplements”. Another doctor,
     Robert Tablizy, asked him to submit a description of the supplements for further
     review. Plaintiff told the doctors that his supplements were allowed to be stored in
     lockers without any problems in the shelters he previously resided in. Plaintiff filed
     grievances with Project Renewal for the failure to accommodate his medical needs,
     but didn’t receive any formal responses to his requests.
 13. lway. The staff member treated Plaintiff rudely and eventually left after finding
     nothing suspicious.
 14. On or around January 10, 2020, Plaintiff was attacked by another person who also
     lived in the shelter and Plaintiff’s left arm was broken after the attack. A security
     guard of Sera security approached him shortly after the incident and tried to force him
     to stand up by pulling up on his injured left arm. Plaintiff was sent to a nearby
     hospital and had to wear splint on his left arm for 12 weeks.

                        Harassment by Shelter Employees
Case 1:20-cv-03890-LTS-SDA Document 53 Filed 03/19/21 Page 12 of 12




 15. In or around March 2018, Plaintiff lived in Bergen House Senior Transitional
     Residence. During his time in Bergen House, Plaintiff was verbally harassed about
     his family in Uganda by Sabrina Soto, the manager of the shelter, and Dianne
     Flourival, the case manager of Plaintiff for 6 months. Plaintiff handed his grievances
     about the verbal abuse to Ms. Sato, but never heard back from her on the status of his
     grievances.
 16. On or about June 2019, Plaintiff was asked to “back up” by Mr. Harvey, who worked
     in the cafeteria of Bergen House, when he was waiting in line for lunch and about to
     approach to the serving table. A Core Services group supervisor asked him to
     “respectfully back up” after he did nothing but comply with Mr. Harvey’s request.
 17. In or around October 2019, Plaintiff lived in Willow Shelter in Bronx. When he was
     taking a walk in the backyard of the shelter, a staff of the shelter noticed that and told
     him that he was not supposed to be there. Plaintiff said two NYPD female officers
     didn’t allow him to enter the shelter he lived in during that time unless he answered
     some questions. They asked him why he was in the backyard of the shelter. After
     Plaintiff refused to answer the question, the officers grabbed him and dragged him
     aside. The supervising officer arrived shortly afterward, broke up the parties, and told
     Plaintiff that he was free to enter the shelter and didn't need to answer the question.
 18. In or around 2020, Plaintiff lived in Holiday Inn Shelter in Bronx. On or around
     November 27, 2020, Plaintiff met with Pedro Crespo, who is a program coordinator
     of the City of New York Department of Homeless Services, and said Crespo yelled at
     him with F words, saying “you stupid motherf*****,”and ordered him to leave.
     Crespo didn’t wear masks while they were talking and Plaintiff felt that his health
     was put under risk. Plaintiff filed grievances for the verbal abuse, but didn’t receive
     replies.
